Exhibit 10.20




bluebirda12.jpg [bluebirda12.jpg]




October 19, 2015




Mr. Tom Roberts
409 Woodlawn Avenue
Glencoe, IL 60022




Dear Tom,


Blue Bird Corporation extends the following offer of employment. This letter
sets forth the full agreement between yourself and the Blue Bird Corporation
with respect to this opportunity.


Your Position


We would like you to offer you the position of Chief Administrative Officer
(CAO), reporting to Phil Horlock, President/CEO, and to have the
responsibilities and duties of that position.


Your Base Salary


Your base salary will be $300,000 annually. It will be payable on the 10th and
25th of each month.


Management Incentive Bonus Plan


You will also be eligible for participation in the Blue Bird Management
Incentive Bonus Plan (FY2016). This "Bonus" is based on the Company meeting
certain financial objectives involving EBITDA and Net Debt Improvement. Your
participation level will be at one-hundred percent (100%) of your base salary.


Withholding


All pay, incentives and other compensation shall be subject to applicable
withholdings for federal, state and local taxes and shall be payable in
accordance with the Company's regular payroll policies.


Your Benefits


While employed by the Company, you will be entitled to participate in all
benefit plans in which employees of the Company are generally eligible to
participate within the terms of those plans.


At the date of employment, eligibility for the benefit program is available.
This package includes:


•
Company Life insurance and AD&D are administered by Metlife;

◦
Blue Bird will provide you with three times your annual salary in life coverage
(maximum $1M). You may elect to take additional optional life insurance for you,
your spouse and children (if applicable).

•
Salaried Short-Term disability (self-administrated)

◦
Blue Bird will provide regular payroll for 180 days

•
Executive Supplemental Long-Term Disability program (after 180 days) provided
through Unum

◦
Blue Bird will provide individual disability plan which pays 75% of base with
monthly maximum of $10,000 benefit to Age 67

•
401k Retirement Savings program administered through MassMutual. Following 90
days of continuous employment, the company will match 50% of your contribution
to 6%.

•
At your specific request, this offer does not include company-sponsored
healthcare coverage.






--------------------------------------------------------------------------------

Exhibit 10.20




Expense Reimbursement


The employee shall be entitled to receive reimbursement for all appropriate
traveling and other business expenses incurred by him/her in connection with
his/her duties under this Agreement, in accordance with the policies of the
Company as in effect from time to time.


Relocation


There will be a relocation benefit provided with this opportunity. The benefit
will be administered through Vision Relocation and will include a six (6) month
corporate living benefit provided upon the date of employment. The corporate
living residence will be located in Macon, Georgia. Travel to Georgia will be
covered under the business and travel policy.


Car Allowance


You shall be entitled to a monthly car allowance of $600 to be paid in
semi-monthly installments.


Paid Time Off


You shall be entitled to four (4) weeks' vacation and two (2) attendance days of
paid time off annually. One (1) week of vacation will be allotted to the
Christmas Shutdown in December. The carry-over and accrual of paid time off days
shall be in accordance with Company policy. For 2015, you will be eligible for
one (1) week of vacation to be used in December.


Employment at Will


Notwithstanding anything in this Letter Agreement to the contrary, your
employment by the Company will be at will and may be terminated by the Company
at any time, subject to the company's generally applicable employment policies.


Your Start Date


Unless otherwise agreed upon, it is anticipated your start date will be November
2, 2015.


Severance Agreement


Notwithstanding anything in this Letter Agreement to the contrary, your
employment by the Company will be at will and may be terminated by the Company
at any time, subject to the company's generally applicable employment policies.
In the event of a non-voluntary termination of employment without cause, there
will be a twelve month severance period provided.


Amendment or Termination of Plans or Practices


The Company continues to reserve the right to modify, amend or terminate any of
the employee benefit plans or practices described in these materials. In all
cases, the plan rules are the exclusive source for determining rights and
benefits under a benefit or compensation plan and those plans shall govern if
there is conflict with these materials.


E-Verify


As a federal contractor, we are required to verify the eligibility of all new
hires to the Department of Homeland Security utilizing the E-Verify website. As
such, you will be required to provide to the Company documentary evidence of
your identity and eligibility for employment in the United States. Such
documentation must be provided to us within three (3) business days from your
date of hire, or our employment relationship with you may be terminated. If you
are unsure what documents are acceptable, please contact me prior to your start
date for the current list.







--------------------------------------------------------------------------------

Exhibit 10.20


Disclosure, Confidentiality, Non-Compete, Non-Solicitation


We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company's understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.


As a condition of your employment, you are also required to sign and return the
following documents prior to your first day of employment:


•
At-Will Employment

•
Confidentiality, Non-Compete, Non-Solicitation

•
Relocation Agreement

•
Severance Agreement



We look forward to welcoming you at Blue Bird. To accept this job offer, please
sign and date where indicated below and also sign and date each of the required
documents that are attached.




/s/ Tom Roberts
 
10/28/2015
Tom Roberts
 
Date





Sincerely,


/s/ Mike McCurdy
Mike McCurdy
Vice President Human Resources/External Affairs
Blue Bird Corporation






